In a proceeding to compel the reinstatement of appellant to the position of police officer and for other relief, the appeal is from (1) an order dated July 19, 1956 dismissing the proceeding, and (2) from an order dated November 16, 1956 which on reargument adhered to the original disposition. Order dated November 16, 1956 modified by striking from the last ordering paragraph everything following the words “rehearing” and by substituting therefor the words “the issues be and the same hereby are set down for hearing.” As so modified, order unanimously affirmed, with $10 costs and disbursements to appellant. So far as appears from the papers on appeal, questions of fact were presented. The matter should not have been determined without a trial. Appeal from order dated July 19, 1956 dismissed, without costs. Present—-Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ.